[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              NOV 8, 2006
                               No. 06-11119                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                D. C. Docket No. 05-00036-CR-FTM-29-DNF

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

RODOLFO POU, III,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 8, 2006)

Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Rodolfo Pou, III, appeals his conviction for manufacturing and
possessing with intent to distribute, 100 or more marijuana plants, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(B)(vii). On appeal, he argues that the district court

erred by not holding an evidentiary hearing, outside of the presence of the jury

during trial, to determine the voluntariness of his confession. Pou objected to the

introduction of his confession during trial, but, he concedes that he did not file a

pre-trial motion to suppress.

      Rule 12(b) provides that a motion to suppress evidence must be made before

trial. Fed.R.Crim.P. 12(b)(3)(C). Thus, we have rejected claims covered by Rule

12(b) when the defendant failed to preserve them by filing a pre-trial motion to

suppress. See e.g., United States v. Nix, 438 F.3d 1284, 1288 (11th Cir. 2006).

Rule 12(e) further provides that “[a] party waives any Rule 12(b)(3) defense,

objection, or request not raised by the deadline the court sets under Rule 12(c) or

by any extension the court provides.” Fed.R.Crim.P. 12(e). However, “[f]or good

cause, the court may grant relief from the waiver.” Id. We have stated that a

“failure to present a suppression motion prior to trial constitutes waiver unless the

district court grants relief for good cause shown.” United States v. Ford, 34 F.3d

992, 994 n.2 (11th Cir. 1994). Although the district court may grant relief from the

waiver for good cause shown, we have declined to address the element of “good

cause” when the defendant did not request relief from the waiver. See



                                           2
Fed.R.Crim.P. 12(e); United States v. Suescun, 237 F.3d 1284, 1287 n. 7 (11th Cir.

2001).

         Because the record demonstrates that Pou failed to file a pre-trial motion to

suppress his confession and did not even request relief from the district court for

good cause shown, he has waived his arguments challenging the voluntariness of

his confession. See Fed.R.Crim.P. 12(e) Accordingly, we decline to address the

merits of Pou’s claim and affirm his conviction.

         AFFIRMED.




                                             3